Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 NICHOLAS FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2010 Date of Reporting Period: 12/31/2009 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 12/31/09 VALUE COMMON STOCKS - 95.87% Consumer Discretionary - Durables & Apparel - 0.77% 550,000 Mattel, Inc. $ 10,989,000 Consumer Discretionary - Retail - 9.34% 205,000 Aaron's, Inc. 5,684,650 429,400 Jos. A. Bank Clothiers, Inc. * 18,116,386 650,000 Kohl's Corporation * 35,054,500 400,000 LKQ Corporation * 7,836,000 1,192,476 O'Reilly Automotive, Inc. * 45,457,185 576,160 Penske Automotive Group, Inc. 8,746,109 1,130,886 Sally Beauty Company, Inc. * 8,651,278 156,600 Signet Jewelers Limited * 4,184,352 133,730,460 Consumer Discretionary - Services - 2.94% 1,022,255 DineEquity, Inc. 24,830,574 493,200 Yum! Brands, Inc. 17,247,204 42,077,778 Consumer Staples - Food & Staple Retail - 3.72% 1,450,000 Walgreen Co. 53,244,000 Consumer Staples - Food, Beverage & Tobacco - 3.80% 200,000 Altria Group, Inc. 3,926,000 700,000 Philip Morris International Inc. 33,733,000 280,000 Ralcorp Holdings, Inc. * 16,718,800 54,377,800 Energy - 14.21% 400,000 Apache Corporation 41,268,000 724,939 Bristow Group Inc. * 27,873,905 931,300 Inergy, L.P. 33,228,784 230,000 Kayne Anderson Energy Development Company 3,346,500 700,000 Kayne Anderson Energy Total Return Fund, Inc. 16,170,000 700,000 Kayne Anderson MLP Investment Company 17,528,000 1,173,753 Kinder Morgan Management, LLC * 64,133,866 203,549,055 Financials - Diversified - 6.57% 900,000 Affiliated Managers Group, Inc. * 60,615,000 475,000 Duff & Phelps Corporation - Cl ass A 8,673,500 1,044,785 Leucadia National Corporation 24,855,435 94,143,935 Financials - Insurance - 2.28% 900,000 Loews Corporation 32,715,000 Financials - Real Estate - 0.64% 1,520,950 Cohen & Steers Quality Income Realty Fund, Inc. 9,232,166 Health Care - Equipment - 6.26% 280,000 Alcon, Inc. 46,018,000 507,500 Covidien plc 24,304,175 525,000 St. Jude Medical, Inc. * 19,309,500 89,631,675 Health Care - Pharmaceuticals & Biotechnology - 8.47% 278,000 Charles River Laboratories International, Inc. * 9,365,820 800,000 Gilead Sciences, Inc. * 34,624,000 325,400 Mettler-Toledo International Inc. * 34,163,746 905,688 Thermo Fisher Scientific Inc. * 43,192,261 121,345,827 Health Care - Services - 5.09% 850,000 DaVita, Inc. * 49,929,000 920,000 VCA Antech, Inc. * 22,926,400 72,855,400 Industrials - Capital Goods - 12.47% 375,000 AECOM Technology Corporation * 10,312,500 900,000 Chicago Bridge & Iron Company N.V. 18,198,000 236,100 Curtiss-Wright Corporation 7,394,652 400,000 Fastenal Company 16,656,000 1,783,300 Oshkosh Corporation * 66,035,599 425,000 W.W. Grainger, Inc. 41,152,750 733,695 Woodward Governor Company 18,907,320 Page 1 178,656,821 Industrials - Commercial Services & Supplies - 3.22% 756,500 Copart, Inc. * 27,710,595 650,000 Republic Services, Inc. 18,401,500 46,112,095 Industrials - Transportation - 1.09% 450,000 Kirby Corporation * 15,673,500 Information Technology - Semiconductors & Semiconductor Equipment - 0.61% 300,000 Microchip Technology Incorporated 8,718,000 Information Technology - Software & Services - 5.96% 785,000 Fiserv, Inc. * 38,056,800 600,000 Hewitt Associates, Inc. * 25,356,000 608,800 Solera Holdings, Inc. 21,922,888 85,335,688 Materials - 7.28% 450,000 Airgas, Inc. 21,420,000 350,000 AptarGroup, Inc. 12,509,000 700,000 Ball Corporation 36,190,000 300,000 Bemis Company, Inc. 8,895,000 300,000 RPM International, Inc. 6,099,000 294,700 Stepan Company 19,099,507 104,212,507 Utilities - 1.15% 700,000 Allegheny Energy, Inc. 16,436,000 TOTAL COMMON STOCKS (cost $1,023,853,217) 1,373,036,707 SHORT-TERM INVESTMENTS - 4.01% Commercial Paper - 3.86% $3,000,000 Volkswagen of America, Inc. 01/04/10, 0.24% 3,000,000 1,825,000 Hitachi Capital America Corp. 01/05/10, 0.30% 1,824,985 3,000,000 Hitachi Capital America Corp. 01/05/10, 0.30% 2,999,975 3,500,000 Wisconsin Energy Corporation 1/06/10, 0.23% 3,499,955 1,900,000 Wisconsin Energy Corporation 01/07/10, 0.25% 1,899,960 5,950,000 XTO Energy Inc. 01/07/10, 0.25% 5,949,876 3,000,000 Wisconsin Energy Corporation 01/08/10, 0.23% 2,999,923 5,000,000 Wisconsin Energy Corporation 01/08/10, 0.23% 4,999,872 3,600,000 BMW US Capital, LLC 01/11/10, 0.25% 3,599,825 4,000,000 BMW US Capital, LLC 01/12/10, 0.30% 3,999,733 1,250,000 Time Warner Cable, Inc. 01/14/10, 0.40% 1,249,861 3,375,000 Wisconsin Energy Corporation 01/15/10, 0.20% 3,374,794 4,000,000 Wisconsin Energy Corporation 01/15/10, 0.20% 3,999,756 4,000,000 Franklin Resources, Inc. 01/20/10, 0.15% 3,999,733 2,550,000 Wisconsin Energy Corporation 01/22/10, 0.25% 2,549,681 2,650,000 H.J. Heinz Finance Company 01/25/10, 0.22% 2,649,660 2,675,000 H.J. Heinz Finance Company 01/29/10, 0.20% 2,674,629 55,272,218 Variable Rate Security - 0.15% 2,074,628 American Family Financial Services, Inc. 01/04/10, 0.10% 2,074,628 TOTAL SHORT-TERM INVESTMENTS (cost $57,346,846) 57,346,846 TOTAL SECURITY HOLDINGS (cost $1,081,200,063) - 99.88% 1,430,383,553 OTHER ASSETS, NET OF LIABILITIES - 0.12% 1,747,474 TOTAL NET ASSETS $1,432,131,027 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2009, investment cost for federal tax purposes was $1,081,046,653 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $410,470,677 Unrealized depreciation (61,133,777) Net unrealized appreciation $349,336,900 Page 2 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Accounting Standards Classification 820-10. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks $1,373,036,707 Level 2 - Commercial Paper Variable Rate Security Level 3 - None Total $1,430,383,553 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS FUND, INC. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: FEBRUARY 10, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: FEBRUARY 10, 2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: FEBRUARY 10, 2010
